UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                              Office of the Clerk
        United States Courthouse
                                                                             Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                             www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                                     ORDER
July 28, 2022

                                                      Before
                                             FRANK H. EASTERBROOK, Circuit Judge
                                             DIANE P. WOOD, Circuit Judge
                                             DAVID F. HAMILTON, Circuit Judge

                                     IN RE:
                                         CHICAGO BOARD OPTIONS EXCHANGE VOLATILITY
No. 20-1843                          INDEX MANIPULATION ANTITRUST LITIGATION

                                     APPEAL OF: BRIAN BARRY, et al.
Originating Case Information:
District Court No: 1:18-cv-04171
Northern District of Illinois, Eastern Division
District Judge Manish S. Shah


         The opinion of this court issued on July 27, 2022, is amended as follows:

       Page 5, last paragraph, “the Commodity Futures Exchange Commission,” should
be “the Commodity Futures Trading Commission,”.


form name: c7_Order_3J      (form ID: 177)